Motion for Rehearing Granted, Memorandum Opinion filed April 7, 2015,
Withdrawn, Appeal Reinstated, and Order filed June 11, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00222-CR

                   CLARENCE HENRY MATHIS, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1072790

                                 ORDER
      On April 7, 2015, this court issued an opinion dismissing this appeal. On
May 5, 2015, appellant filed a motion for rehearing. The motion is granted.

      This court’s opinion filed April 7, 2015, is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.

                                   PER CURIAM

Panel consists of Justices Christopher, Donovan and Wise